DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on September 20, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claims 1-20 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to process of conducting a transaction by “purchasing option to resaling a digital content” as part of system of commerce- which is considered an abstract idea. This could fall into certain method of organizing human activity (relationships between people to coordinate a purchase transaction by delegation).
The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of the process of conducting a transaction by “purchasing option to resale or resalling a digital content” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a device, which is a statutory category of invention, 
Claim 11 is directed to a non-transitory machine readable medium, which is a statutory category of invention and 
Claim 16 is directed to method, which is a statutory category of invention.
Step 2a: 
While claims 1, 11 and 16 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of conducting a transaction by “purchasing option of resaling a digital content” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “purchasing a digital content by the first user and resaling the digital content in a secondary market.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 11 and 16 recites: obtaining transaction information…, processing transaction information…, generating purchase information…, adding the purchase information to a ledger or blockchain…., deriving an identifier for the transaction providing the identifier to the provider….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
obtaining transaction information…, processing transaction information…, generating purchase information…, adding the purchase information to a ledger or blockchain…., deriving an identifier for the transaction providing the identifier to the provider….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a device”, “blockchain network”, “processing system”, merely uses a computer as a tool to perform the abstract idea. The use of “a device”, “blockchain network”, “processing system”, does no more than generally link the abstract idea to a particular field of use, the use of “a device”, “blockchain network”, “processing system”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a device”, “blockchain network”, “processing system”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a device”, “blockchain network”, “processing system”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of conducting a transaction “purchasing option of resaling a digital content” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10, 12-15and 17-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-10, 12-15and 17-20 merely extend the abstract idea of claims 1, 11 and 16 by describing the use of computer device or processor to obtaining transaction information…, processing transaction information…, generating purchase information…, adding the purchase information to a ledger or blockchain…., deriving an identifier for the transaction providing the identifier to the provider….and only serve to add additional layers of abstraction to the abstract idea of claims 1, 11 and 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallett U.S. Patent Application Publication No. 2021/0398095 A1 in view of Toh et al (hereinafter “Toh”) U.S. Patent Application Publication No. 2015/0006383 A1.

As per claims 1, 11 and 16, Mallet discloses a device, comprising:
a processing system of the management platform including a processor, wherein the processing system has access to a blockchain network that is implemented in a distributed system of computer nodes (see fig. 1; 0065); and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
obtaining, from a content system, transaction information associated with a first digital content item, wherein the transaction information relates to a purchase of the first digital content item by a first user (0010, which discloses that “receives information corresponding to a purchase of the branded digital item by a user; and updates the non-fungible token to memorialize purchase of the branded digital item by the authorized user, wherein the updated non-fungible token is returned to a ledger of the branded digital item blockchain.”);
wherein the transaction information includes a user selection of a resale option for the first digital content item, wherein the user selection of the resale option enables resale of the first digital content item to the management platform, and wherein a lack of the user selection of the resale option for the first digital content item restricts the first digital content item from being resold to the management platform;
processing, using the distributed system of computer nodes of the blockchain network, the transaction information to validate the purchase (0043, which discloses that “When the user is active in the associated digital environment, proof of ownership of the branded digital item, as indicated in the information of the non-fungible token, is provided to the digital environment (once user authentication is verified). That is, only the purchasing user is allowed access to the branded digital item for use in the associated digital environment.”; 0090, which discloses that “If the user identity in the request matches the user identity information stored in the branded digital item blockchain, that user is an authorized user. Here, that user is authorized to use the branded digital item since that user has been verified as the purchaser or true owner of the branded digital item.”);
based on validating the purchase, generating, using the blockchain network, a first block of data (0037, which discloses that “A cryptographically secured hash of the branded digital item blockchain is generated and added into the ledger of the branded digital item blockchain. Accordingly, the contents of the ledger are secured.”);
adding, using the distributed system of computer nodes ofthe blockchain network, the first block of data to a blockchain (0037, which discloses that “A cryptographically secured hash of the branded digital item blockchain is generated and added into the ledger of the branded digital item blockchain. Accordingly, the contents of the ledger are secured.”);
deriving a first unique identifier for the first digital content item (0161, which discloses that “In the first case, an embodiment may make use of 3.sup.rd party software systems or internally developed separate software module employing computer vision technology to analyze the physical structure of an item and generate a unique identifier associated with that item.”); and
providing the first unique identifier to the content system, wherein the providing the first unique identifier causes the content system to associate the first unique identifier with a first user account associated with the first user, such that the first user is permitted to access the first digital content item (0163, which discloses that “Once the product has been verified by a user, the application transfers ownership of the identifier from the manufacturer to the user, similarly as a non-limiting example to a title transfer of a vehicle, a house, or a limited edition item.”; 0145; 0146).
What Mallet does not explicitly teach is:
wherein the transaction information includes a user selection of a resale option for the first digital content item, wherein the user selection of the resale option enables resale of the first digital content item to the management platform, and wherein a lack of the user selection of the resale option for the first digital content item restricts the first digital content item from being resold to the management platform;
Toh discloses the device comprising:
wherein the transaction information includes a user selection of a resale option for the first digital content item, wherein the user selection of the resale option enables resale of the first digital content item to the management platform (see claim 16, which discloses that “for one or more digital content items that the user purchases, offer the user an option to transfer right of possession to a digital content item at a time that is subsequent to when the digital content item is purchased; provide an interface in which the user can select individual digital content items in a collection of the user for resale to a population of users; in response to the user attempting to select one of the digital content items for resale, determining whether the user elected the option to transfer the right of possession to the selected digital content item; if the user purchased the option to transfer the right of possession, enabling the user to transfer the right of possession to another user.”), and 
wherein a lack of the user selection of the resale option for the first digital content item restricts the first digital content item from being resold to the management platform (0031, which discloses that “Still further, under variations, the option 119 is provided with a set of restrictions 109. The set of restrictions 109 can control facets as to how the option is used. In one implementation, the option 119 can restrict the user as to when the corresponding e-book can be transferred. For example, the user may be precluded from transferring the right of possession to the e-book under following examples: (i) until a certain time period has passed, or (ii) within a defined window of time.”; 0035);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the device of Mallet and incorporate a system the device, wherein the transaction information includes a user selection of a resale option for the first digital content item, wherein the user selection of the resale option enables resale of the first digital content item to the management platform, and wherein a lack of the user selection of the resale option for the first digital content item restricts the first digital content item from being resold to the management platform in view of the teachings of Toh in order to facilitate and control content redistribution.

As per claim 2, Mallet further discloses the device, wherein the operations further comprise:
receiving, from a first user device associated with the first user, a first request to resell the first digital content item (0142; 0163);
performing an action to cause a credit to be provided to the first user (0105);
causing, using the distributed system of computer nodes of the blockchain network, the first block of data to be deactivated based on the first request (0105); and
transmitting, to the content system, an instruction to remove an association between the first unique identifier and the first user account, such that the first user is no longer permitted to access the first digital content item (0105; 0145; 0146).

As per claim 3, Mallet failed to explicitly disclose the device, wherein operations further comprise, based on the user selection of the resale option, setting a limit to a number of times that the first digital content item can be resold to the management platform.
Toh discloses the device, wherein operations further comprise, based on the user selection of the resale option, setting a limit to a number of times that the first digital content item can be resold to the management platform (0035).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the device of Mallet and incorporate the device, wherein operations further comprise, based on the user selection of the resale option, setting a limit to a number of times that the first digital content item can be resold to the management platform in view of the teachings of Toh in order to facilitate and control content redistribution.

As per claim 4, Mallet further discloses the device, wherein the operations further comprise:
receiving a second request to purchase the first digital content item, wherein the second request originates from a second user device associated with a second user (0142);
determining, based on the second request, to facilitate a resale transaction for the first digital content item (0142);
based on the determining, generating, using the distributed system of computer nodes of the blockchain network, a second block of data (0142);
adding, using the distributed system of computer nodes of the blockchain network, the second block of data to a blockchain (0037; 0142);
deriving a second unique identifier for the first digital content item (0161); and
providing the second unique identifier to the content system, wherein the providing the second unique identifier causes the content system to associate the second unique identifier with a second user account associated with the second user, such that the second user is permitted to access the first digital content item (0142; 0145).

As per claim 5, Mallet further discloses the device, wherein the first digital content item comprises one of a video game, a movie, music, an application, a book, or a combination thereof (0005; 0006; 0026).

As per claim 6, Mallet further discloses the device, wherein content system is operated by a virtual marketplace provider (see fig. 8 and associated text).

As per claim 7, Mallet further discloses the device, wherein the content system is operated by a digital content publisher (0008).

As per claim 8, Mallet further discloses the device, wherein the first digital content item was not previously purchased by another user (0160).

As per claim 9, Mallet further discloses the device, wherein the operations further comprise associating the first unique identifier with the first block of data (0155).

As per claim 10, Mallet further discloses the device, wherein the first unique identifier comprises a hash key (0037; 0038).

As per claim 12, Mallet further discloses the non-transitory machine-readable medium, wherein the processing system is included in a content system, and wherein the first user account is maintained by the content system (0094; 0095).

As per claim 13, Mallet further discloses the non-transitory machine-readable medium,
wherein the first digital content item comprises one of a video game, a movie, music, an application, a book, or a combination thereof (0005; 0006; 0026) but failed to disclose: 
wherein the providing the transaction information further causes the transaction management platform to set, based on the user selection of the resale option, a limit to a number of times that the first digital content item can be resold to the transaction management platform.
Toh discloses the non-transitory machine-readable medium, wherein the providing the transaction information further causes the transaction management platform to set, based on the user selection of the resale option, a limit to a number of times that the first digital content item can be resold to the transaction management platform (0035).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the non-transitory machine-readable medium, of Mallet and incorporate the non-transitory machine-readable medium, wherein operations further comprise, based on the user selection of the resale option, setting a limit to a number of times that the first digital content item can be resold to the management platform in view of the teachings of Toh in order to facilitate and control content redistribution.

As per claim 14, Mallet further discloses the non-transitory machine-readable medium, wherein the first unique identifier comprises a hash key (0037; 0038).

As per claim 15, Mallet further discloses the non-transitory machine-readable medium, wherein the operations further comprise receiving, from a first user device associated with the first user, a request to purchase the first digital content item (0067; 0072; 0099).

As per claim 17, Mallet further discloses the method, wherein the receiving the request to purchase the first digital content item comprises receiving the request from the content system (0067; 0072; 0099).

As per claim 18, Mallet further discloses the method, wherein the first digital content item is previously associated with another unique identifier that is different from the first unique identifier (0155; 0160; 0161; 0163).

As per claim 19, Mallet further discloses the method, wherein the first digital content item is not a physical object (0005; 0157).

As per claim 20, Mallet further discloses the method, wherein the first unique identifier comprises a hash key (0037; 0038).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                      October 3, 2022